Citation Nr: 1312120	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear cholesteatoma with a history of otitis externa, otitis media, and mastoiditis (claimed as loss of right ear).

2.  Entitlement to an initial compensable rating for loss of the tip of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had over 20 years of service with the Army National Guard from December 1981 to October 2005, including periods of active military service from January 1982 to June 1982, and March 1985 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2008, the RO granted service connection for residuals of amputation of the tip of the left index finger assigning a 0 percent evaluation, effective February 22, 2007.  The RO denied service connection for right ear cholesteatoma in a February 2009 rating decision.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO granted service connection for residuals of amputation of the tip of the left index finger in August 2008 assigning a 0 percent rating, effective February 22, 2007.  A September 2007 VA examination report shows that the Veteran's service-connected left index finger disability is manifested by 4 cm traumatic amputation of the tip of the finger (with proximal and distal interphalangeal joints maintained), lost movement in the proximal and distal interphalangeal joints of the left index finger, Raynaud's-like phenomena, cutaneous nerve injury to the distal radial nerve of the left index finger, loss of use of the left index finger, cold-sensitivity, heavy callous formation, loss of padding and visible atrophy of the tuft of the index finger, and weakened hand grasp.

The RO assigned a 0 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5153 for amputation of the index finger.  The lowest rating under that diagnostic code is 10 percent for amputation through the middle phalanx or at the distal joint.  The RO assigned a noncompensable rating as the amputation did not involve the proximal and distal interphalangeal joints.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

However, the medical findings show that there is also neurological impairment associated with the left index finger disability; thus, consideration of a separate rating for neurological impairment should be considered.

The Veteran also stated in May 2010 along with his VA Form 9 that he had suffered a lot more pain, and more loss of use of his left hand to include having a harder time grasping things with his hand since the left index finger disability had been service-connected in August 2008.  He also mentioned that the examiner who evaluated him in September 2007 had told him that he would need surgery to correct his neurological impairment.

The Board notes that the Veteran's injury to his left index finger happened in May 2004 during the line of duty during the Veteran's National Guard service.  At the time of treatment, a private physician noted that there was a perpendicular type amputation at the very distal portion of the finger and that it was the physician's opinion that he had not lost enough tissue to have big problems with the injury.  A June 2004 private treatment record notes that the Veteran had normal motion of the metacarpal phalangeal joint and almost normal motion of the proximal interphalangeal joint.  He had no motion on a chronic basis of the distal interphalangeal joint secondary to a previous tendon injury.  Therefore, it appears that part of the impairment in the Veteran's left index finger might be due to a previous injury and unrelated to his service-connected left index finger disability.  

Given that the Veteran has asserted that the severity of his left index finger disability has worsened since it was last evaluated in 2007, an additional VA examination is warranted to determine the present severity of his left index finger disability.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As the left index finger disability involves possible neurological and muscular impairment, in addition to orthopedic impairment, the examination should address neurological and muscular impairment, as well.  

In addition the Veteran testified that he helped build homes as his employment and could not use a hammer or screwdriver the way he used to because of his left index finger disability.  He also stated that he cannot work outside in the cold weather due to the cold sensitivity of the left index finger.  Based on these statements, the medical examination should address the Veteran's employability.

The Veteran also seeks service connection for right ear cholesteatoma.  He testified that the right ear disability was a result of an assault that happened during his Army National Guard service in June 1990.  He noted that a Line of Duty inquiry was provided and a Medical Board convened.  The Veteran's representative also requested that VA get Air Force records from "Kentworth" in the Upper Peninsula in Michigan.  It was noted that the Veteran was attached to the 2nd of the 64th Armor, that had been redesignated as one of the 62nd Armor, also disbanded.  The Veteran contends that he has had numerous right ear surgeries since the assault.  He recalled that he suffered a contusion to the left eye, nose, and right ear during the assault in June 1990.

Given that the Veteran has testified that he suffered an assault during his National Guard service and that a Medical Board was convened and a Line of Duty inquiry provided, it appears that there are relevant outstanding service records that need to be obtained.  Therefore, the Board cannot make a determination in this matter without further development.

A periodic Army National Guard examination in February 1992 notes that the Veteran had probable right ear perforation and had had a previous right ear operation.  A private operation report from Dr. Lulenski also shows the Veteran underwent a complete mastoidectomy of the right ear in December 1992 with insertion of two tympanostomy tubes.

On a September 2007 VA examination report, the Veteran reported right ear hearing loss and chronic ear infections since being assaulted in 1991 by three others with a subsequent history of three surgeries, one in 1991 to insert a tube due to infection; another in 1993 for tube insertion; and a third for mastoidectomy and possible removal of the Veteran's eardrum and middle ear ossicles.  The record also shows that the Veteran was treated with emergency care with ear problems during Annual Training in the National Guard in August 1999.  As the record establishes the presence of a current right ear disability, the determinative issue is whether this was incurred in service during the reported assault in June 1990 or aggravated during the Veteran's service in the Army National Guard during his right ear treatment in August 1999 during Annual Training.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  The Veteran has submitted an Army National Guard Retirement Points History Statement, which notes that from September 20, 1998 to September 19, 1990, he earned 15 active duty points, which could potentially involve the date of the Veteran's reported assault in June 1990.  A Report of Separation and Record of Service also shows a general discharge for acts or patterns of misconduct for service from March 1984 to March 1992, which would include the period wherein the Veteran reported that he was assaulted in June 1990.  

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The Board notes, however, that the presumption of aggravation under 38 U.S.C.A. § 1153  does not apply to ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 48   (2010).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA, the evidence must show both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.  

The VA examinations provided in September 2007 and October 2007 did not address whether the Veteran's right ear disability was related to the Veteran's military service.  Because VA undertook to provide a VA examination to evaluate the claimed right ear disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120   (2007). In light of the above-noted inadequacy in that no opinion was provided, the Veteran should be afforded a new VA examination so that an ear, nose, and throat (ENT) physician can review the record and provide a competent opinion as to whether the Veteran has any current right ear condition which was incurred in or aggravated during active duty or a period of ACDUTRA. See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).

The record also reflects that there are outstanding records which are potentially pertinent to the appeal.  The Veteran testified that he served with the Massachusetts and Michigan Army National Guard and retired from the Massachusetts Army National Guard.  The RO requested records from the Michigan National Guard and received copies of treatment in August 1999 and various personnel records.  The RO also had requested the Veteran's service records for his period of active duty service from March 1985 to May 1985 from the National Personnel Records Center (NPRC) in St. Louis, Missouri, but received a response that there were no records at Code 13 (i.e., the NPRC).  

As the claim is being remanded, an additional attempt should be made to contact the appropriate service department to request any additional service treatment records, including any Medical Board determinations in June 1990.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard in Michigan and Massachusetts.

2.  Contact the appropriate service department to request any additional service treatment records which have not previously been associated with the claims file, including any Medical Board determinations or Line of Duty Inquiries in June 1990 with either the Michigan Army National Guard or the Massachusetts Army National Guard.  The Veteran's representative has also requested a search of Air Force records from "Kentworth" in the Upper Peninsula in Michigan; noting that the Veteran was attached to the 2nd of the 64th Armor, that had been redesignated as one of the 62nd Armor, also disbanded.

All records and/or responses received should be associated with the claims file.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination, by an ENT, to determine the etiology of any current right ear disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the cardiologist for review of the case.  A notation to the effect that this record review took place should be included in the examination report.

Following examination of the Veteran and a review of the record, the examiner should identify any current right ear disability.  In regard to each diagnosed disorder the examiner should answer the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that any current right ear disability was incurred during a period of ACDUTRA or INACDUTRA, including the Veteran's reported assault in June 1990.  

b)  Is it at least as likely as not (50 percent chance or greater probability) that any current right ear disability was aggravated beyond its natural progression during a period of active duty service or ACDUTRA, to include right ear treatment in August 1999?  If the disorder was aggravated beyond its natural progression during a period of ACDUTRA, was such worsening caused by the period of ACDUTRA?

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Thereafter, schedule the Veteran for the appropriate VA examination to address the muscle impairment associated with the residuals of amputation of the tip of the left index finger.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left index finger disability, to include identifying the affected muscle group(s).

Then the examiner also should provide an opinion on the following:

(a)  State whether the Veteran has indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and whether tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(b)  State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

(c)  Also state whether there is x-ray evidence of foreign bodies indicating intermuscular trauma.

(d)  State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

In making these assessments please review the history of injury to the left index finger during National Guard service in May 2004.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for the appropriate VA examination to address orthopedic and neurological impairment associated with the residuals of right femur injury.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right femur disability, including the following:

(a)  State whether there is any associated scarring as a result of the amputation of the tip of the left index finger; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(b)  State whether the Veteran's left index finger results in loss of use of the left hand (i.e., no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance).

(c)  Conduct range of motion testing of the left index finger by measuring the gap between the fingertip and proximal transverse crease of the palm with finger flexed to the extent possible, and also measuring limitation of extension, specifically noting whether upon repetitive motion of the Veteran's left index finger there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left index finger is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d)  State whether any impairment in the left index finger, including loss of motion, is due to an injury to the distal interphalangeal joint prior to the amputation in May 2004, as noted on a private treatment record in June 2004.  

(e)  State whether there is favorable or unfavorable ankylosis of the left index finger.  

(f)  State whether any other fingers on the left hand are affected by the service-connected left index finger disability.

(g)  Identify any neurological pathology related to the service-connected left index finger disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

(h)  Provide an opinion as to whether the Veteran's service-connected residuals of amputation of the left index finger render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


